Citation Nr: 1219060	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-40 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1948 to November 1971. The Veteran died in March 2008 and his widow is the appellant in this matter.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for the cause of the Veteran's death. 

In an April 2011 decision, the Board, in pertinent part, remanded the claim on appeal for additional development and adjudicative action. The case has been returned to the Board for further appellate review and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for the cause of the Veteran's death. She contends, in pertinet part, that diabetes mellitus, for which service connection was in effect at the time of the Veteran's death, caused or contributed substantially or materially to his death from metastatic adenocarcinoma.

Pursuant to the April 2011 Board remand, an original certified copy of the Veteran's death certificate was issue and associated with the claims file, listing the immediate cause of the Veteran's death in March 2008 as unknown primary cancer - metastasis. It was signed by a Dr. Spencer P. Walker on April 17, 2008, and issued eight days later. At the bottom of the document it is indicated that it is a true certification of name and facts recorded in that office. It states that it should not be accepted unless prepared on security paper with engraved border displaying the Colorado state seal and signature of the Registrar. It further states, "NOT VALID IF PHOTOCOPIED."

Subsequently, the appellant submitted an April 2012 Xerox copy of a Death Certificate, which was indicated to be a revised copy of the death certificate. This purported revised copy was signed by Dr. Marlow M. Sloan on April 4, 2012, issued the following day, and listed the immediate cause of the Veteran's death in March 2008 as adenocarcinoma, unknown primary, with malignant ascites. It also listed other significant conditions (conditions contributing to death but not related to cause in) as: hypertension, diabetes mellitus, hyperlipidemia, coronary artery disease with AV Block with pace maker. This document is a copy and not an original certified document.

The appellant also submitted an accompanying copy of a statement signed by Dr. Sloan, which indicated the Veteran's cause of death was adenocarcinoma of unknown primary with malignant ascites and abdominal lymphadenopathy. He defined that in layman terms as the Veteran had a tumor in the abdomen and it was not known where it started, but it spread throughout the abdomen and caused the Veteran's death. Dr. Sloan also noted the Veteran's other diagnoses were hypertension, diabetes mellitus, hyperlipidemia, coronary artery disease with AV Block requiring a pace maker.

As noted above, the most recently revised copy of the Veteran's Death Certificate contains a notation of "diabetes mellitus" as a contributing factor in the Veteran's death. The appellant has not submitted an original certified copy of the purported revised death certificate which has been issued by the appropriate state governmental agency, and it is unclear whether a valid revised death certificate has been issued. The purported copy of the revised death certificate does not appear to meet the requirements to be considered a validly issued death certificate. Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the appellant's claim for service connection for the cause of the Veteran's death.

The Board further notes that upon receipt of relevant evidence after the initiation of an appeal and before transfer of the records to the Board, the RO must issue a supplemental statement of the case (SSOC) addressing the new evidence. 38 C.F.R. § 19.37 (2011). In this case, the RO issued a March 2012 SSOC for the claim on appeal, and prior to the dates of certification and transfer to the Board, the AMC received the appellant's submission of the April 2012 purported copy of the revised death certificate and copy of Dr. Sloan's statement. The Board finds that an additional SSOC addressing the new relevant evidence was not issued, thus remand is required so that the RO may readjudicate the claim including the additional evidence.

Therefore, in order to give the appellant every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. The RO/AMC should take the appropriate action to obtain a valid original certified copy of the Veteran's death certificate. The appellant should be requested to sign any necessary authorization for the release of the death certificate. All attempts to procure the record should be documented in the claims file. If the RO/AMC cannot obtain the document, a notation to that affect should be included in the claims file. In addition, the appellant and her representative should be informed of any such problem.

2. The RO/AMC should then readjudicated the appellant's claim for service connection for the cause of the Veteran's death, to include a review of all additional evidence of record since the March 2012 SSOC. Should the benefit sought on appeal remain denied, the appellant and her representative should be provided with a SSOC that contains notice of all relevant action taken on the claim for benefits since the March 2012 SSOC was issued. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



